Case: 22-20314     Document: 00516516017         Page: 1     Date Filed: 10/20/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                  No. 22-20314
                                                                           FILED
                                                                     October 20, 2022
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
   Albert Mark Fonda,

                                                           Plaintiff—Appellant,

                                       versus

   Charles P. Rettig, Trustee Internal Revenue Service;
   Yolanda Richardson, Trustee, California Government
   Operations Agency; Anthony J. Blinken, Trustee, U.S.
   Secretary of State,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:22-CV-501


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Albert Mark Fonda sued several government officials, claiming he is
   not subject to the United States’ taxation laws and requesting a new passport


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20314     Document: 00516516017           Page: 2   Date Filed: 10/20/2022




                                    No. 22-20314


   recognizing his status as “a Pre-March 9, 1993 Private American National
   Citizen of the United States.” The principal basis for Mr. Fonda’s claims is
   his belief that “[t]he rights and privileges contained in the Constitution
   provide for two types of citizenship; one for those who want or need oversight
   and control, and another for those who wish to self-govern.” “Mr. Fonda,”
   his brief informs us, “chooses the latter.”
          The district court dismissed Mr. Fonda’s lawsuit for lack of
   jurisdiction and failure to state a claim, explaining it had “never found any
   law to support the sovereign citizen approach to taxation.” Nor do we.
                                                                 AFFIRMED.




                                         2